 1                                    UNITED STATES DISTRICT COURT
 2                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3

 4   IN RE: JUUL LABS INC., MARKETING,                    CASE NO. 19-MD-02913-WHO
     SALES PRACTICES, AND PRODUCTS
 5   LIABILITY LITIGATION
                                                          CASE MANAGEMENT ORDER NO. 8:
 6                                                        FACT SHEET IMPLEMENTATION ORDER

 7   This Document Relates to:
                                                          HONORABLE JUDGE WILLIAM H. ORRICK
 8   All Matters

 9

10

11

12
            This Case Management Order (“CMO” or “Order”) governs the form, schedule for completion,
13
     and service of personal injury Plaintiff Fact Sheets (“PFS”) and Defendant Fact Sheets (“DFS”) in this
14
     MDL. This Order applies to Defendant JUUL Labs, Inc. (“JLI”), Altria Group, Inc. and Philip Morris
15

16   USA Inc. (collectively, “the Altria Defendants”), and all Plaintiffs and their counsel in: (a) all actions

17   transferred to In re: JUUL Labs, Inc., Marketing, Sales Practices, and Products Liability Litigation
18   (“MDL-2913”) by the Judicial Panel on Multidistrict Litigation (“JPML”) pursuant to its Order dated
19
     October 2, 2019 and (b) to all related actions directly filed in or removed to this Court.
20
     1.     Online Platform
21
            The Court hereby appoints BrownGreer, PLC (“BrownGreer”) to serve as the online platform for
22
     the data management of the PFS and DFS. The parties are directed to utilize BrownGreer’s platform,
23
     “MDL Centrality,” to fulfill their PFS and DFS obligations and also, directly or through their designated
24

25   representatives, to enter into a contract with the company specifying the services to be provided, the costs

26   of such services, and the parties’ payment obligations. BrownGreer shall work with the parties to compile
27   all necessary data. The parties shall serve their respective PFS, DFS, and responsive documents to the
28

      FACT SHEET IMPLEMENTATION ORDER                       1             CASE NO. 19-md-02913-WHO
 1   requests for production of documents by uploading them to MDL Centrality. Uploading the responsive
 2   discovery to MDL Centrality shall constitute effective service.
 3
     2.     Plaintiff Fact Sheets
 4
            The Court has approved a PFS that includes document requests and a variety of written
 5
     authorizations for the release of records (“Authorizations”). See Exhibit 1. Each Plaintiff must submit a
 6
     completed PFS, executed Authorizations, and documents responsive to the requests in the PFS
 7

 8   (“Responsive Documents”) through MDL Centrality pursuant to the terms of this Order.

 9          The obligation to comply with this CMO and to provide a PFS shall fall solely to the individual

10   counsel representing a Plaintiff. As with all case-specific discovery, Plaintiffs’ Lead Counsel and the
11
     members of the Plaintiffs’ Steering Committee are not obligated to conduct case-specific discovery for
12
     Plaintiffs by whom they have not been individually retained. In addition, Plaintiffs’ Lead Counsel and
13
     the members of the Plaintiffs’ Steering Committee have no obligation to notify counsel for Plaintiffs
14
     whom they do not represent of Defendants’ notice of overdue or deficient discovery or to respond to any
15

16   motion practice pertaining thereto.

17   3.     Defendant Fact Sheets

18          The Court has approved a DFS that includes document requests. See Exhibit 2.
19          JLI must submit a completed DFS and documents responsive to the requests in the DFS
20
     (“Responsive Documents”) pursuant to the terms of this Order.
21
            The Altria Defendants must submit a completed DFS and documents responsive to the requests in
22
     the DFS (“Responsive Documents”) through MDL Centrality for the Plaintiffs for whom the Altria
23

24   Defendants have information that is responsive to the requests set forth in the DFS and pursuant to the

25   terms of this Order.

26   4.     Discovery Mechanism
27          The effect of a Party’s response to the questions contained in the PFS and DFS shall be considered
28   the same as interrogatory responses, and where documents are requested, responses to requests for

      FACT SHEET IMPLEMENTATION ORDER                     2                    CASE NO. 19-MD-02913-WHO
 1   production under the Federal Rules of Civil Procedure, and will be governed by the standards applicable
 2   to written discovery under the Federal Rules of Civil Procedure.
 3
            A PFS or DFS is served without prejudice to the Parties’ right to propound additional discovery.
 4
     The Parties have agreed that additional discovery requests are appropriate for those cases that are chosen
 5
     by the Parties and/or Court as potential bellwether trial candidates. The Parties do not waive their rights
 6

 7   to assert objections permitted under the Federal Rules of Civil Procedure to any additional discovery.

 8   5.     PFS Deadlines

 9          The following PFS deadlines shall apply:

10          A.      Cases filed on or before the date of the entry of this Order: For cases directly filed in
11
     this judicial district and entered on the MDL 2913 docket on or before entry of this Order and for cases
12
     the JPML transfers to MDL 2913 on or before entry of this Order, each Plaintiff must complete and submit
13
     a PFS, applicable executed Authorizations, and Responsive Documents within 60 days after entry of this
14
     Order. A case shall be deemed transferred to MDL 2913 either: (a) on the date the Clerk enters a certified
15

16   copy of the JPML’s Conditional Transfer Order on the docket of this Court, or (b) where transfer is

17   contested, the date of transfer in any subsequent order from the JPML.
18          B.      Cases filed after the date of the entry of this Order: For cases directly filed in this
19
     judicial district and entered on the MDL 2913 docket after entry of this Order each Plaintiff must complete
20
     and submit a PFS, applicable executed Authorizations, and Responsive Documents within 60 days after
21
     the complaint has been entered on the docket. For cases the JPML transfers to MDL 2913 after entry of
22

23   this Order, each Plaintiff must complete and submit a PFS, applicable executed Authorizations, and

24   Responsive Documents within 60 days after the case has been transferred to this Court as defined in

25   paragraph 5(A) above.
26
27

28


      FACT SHEET IMPLEMENTATION ORDER                      3                     CASE NO. 19-MD-02913-WHO
 1   6.     Procedures Applicable to Defendant Fact Sheets
 2          A.      Deadlines for Plaintiffs to Serve Identifying Information on Defendants Triggering
                    Defendants’ Obligation to Complete DFS.
 3
            1.      Cases filed on or before the date of the entry of this Order: For cases directly filed in
 4

 5   this judicial district and entered on the MDL 2913 docket on or before entry of this Order and for cases

 6   the JPML transfers to MDL 2913 on or before entry of this Order, each Plaintiff serving a PFS shall
 7   provide their identifying information required in Section A of the DFS to JLI and the Altria Defendants
 8
     within thirty (30) days after the entry of this Order . A case shall be deemed transferred to MDL 2913
 9
     either: (a) on the date the Clerk enters a certified copy of the JPML’s Conditional Transfer Order on the
10
     docket of this Court, or (b) where transfer is contested, the date of transfer in any subsequent order from
11

12   the JPML.

13          2.      Cases filed after the date of the entry of this Order: For cases directly filed in this

14   judicial district and entered on the MDL 2913 docket after entry of this Order and for cases the JPML
15   transfers to this MDL after entry of this Order, each Plaintiff serving a PFS shall provide his/her
16
     identifying information required in Section A of the DFS to JLI and the Altria Defendants within thirty
17
     (30)days after the complaint has been entered on the docket. For cases the JPML transfers to this MDL
18
     after entry of this Order, each Plaintiff serving a DFS must provide their identifying information required
19

20   in Section A of the DFS to JLI and the Altria Defendants within thirty(30) days after the case has been

21   transferred to this Court as defined in paragraph 6(A)(1) above no later than the date the PFS is served on

22   Defendants.
23
            3.      A Plaintiff’s failure to timely provide their identifying information required in Section A
24
     of the DFS to JLI and the Altria Defendants within the deadline described above, shall automatically
25
     receive an additional 30 days to provide their identifying information to Defendants. In the event such
26
     Plaintiff seeks more than 30 days, Plaintiff’s counsel should initiate a meet and confer with Defendants’
27

28


      FACT SHEET IMPLEMENTATION ORDER                      4                     CASE NO. 19-MD-02913-WHO
 1   counsel to reach agreement on additional time to provide the identifying information, or alternatively,
 2   engage in motion practice or seek leave of court to provide the identifying information to Defendants.
 3
            B.      Service of Plaintiffs’ Identifying Information.
 4
            Each Plaintiff shall serve his/her identifying information required in Section A of the DFS to JLI
 5
     and the Altria Defendants by uploading and submitting the information via MDL Centrality.
 6
            C.      Deadlines for Defendants to Serve Responsive Fact Sheets.
 7

 8          Within 30 days after the expiration of the 30-day deadline for Plaintiff to serve their identifying

 9   information required in Section A of the DFS, JLI and the Altria Defendants (to the extent applicable)

10   shall serve the completed DFS and Responsive Documents upon the Plaintiff’s counsel via MDL
11
     Centrality.
12
            If a Plaintiff fails to provide the identifying information required in Section A of the DFS to JLI
13
     and the Altria Defendants by the date the PFS is served on Defendants but subsequently provides the
14
     required information after that date, Defendants shall serve the completed DFS and Responsive
15

16   Documents upon the Plaintiff’s counsel via MDL Centrality no later than thirty (30) days after Plaintiff’s

17   service of the identifying information.
18   7.     Substantial Completeness of PFS and DFS
19          (a)     PFS and DFS submission must be substantially complete, which means a Party must:
20
            1.      Answer all applicable questions (Parties may answer questions in good faith by indicating
21
     “not applicable,” “I don’t know,” or “unknown”);
22
            2.      Include a signed Declaration (for a PFS) or Certification (for a DFS);
23

24          3.      Provide duly executed record release Authorizations (for a PFS); and

25          4.      Produce the requested documents to the extent such documents are in the Party’s

26   possession, custody, or control.
27

28


      FACT SHEET IMPLEMENTATION ORDER                     5                     CASE NO. 19-MD-02913-WHO
 1          (b)     If a Party considers a PFS or DFS to be materially deficient, a deficiency notice outlining
 2                  the purported deficiency(ies) shall be served on the deficient Party’s attorney of record via
 3
                    MDL Centrality. The deficient party will have thirty (30) days to correct the alleged
 4
                    deficiency(ies).
 5
     8.     Objections Reserved to PFS and DFS
 6
            All objections to the admissibility of information contained in the PFS and DFS are reserved;
 7

 8   therefore, no objections shall be lodged in the responses to the questions and requests contained therein.

 9   This paragraph, however, does not prohibit a Party from withholding or redacting information based upon

10   a recognized privilege. Documents withheld on the basis of privilege shall be logged in accordance with
11
     the requirements of Case Management Order No. 4: Rule 502(d) and Privileged Materials Order, Docket
12
     No. 322, Section C.
13
     9.     Confidentiality of Data
14
            Information any Party provides pursuant to a PFS or DFS is deemed confidential, will only be used
15
     for purposes related to this litigation, and may be disclosed only as permitted by the Protective Order.
16

17   10.    Scope of Depositions and Admissibility of Evidence

18          Nothing in the PFS or DFS shall be deemed to limit the scope of inquiry at depositions and

19   admissibility of evidence at trial. The scope of inquiry at depositions shall remain governed by the Federal
20   Rules of Civil Procedure. The Federal Rules of Evidence shall govern the admissibility of information
21
     contained in responses to the PFS and DFS and no objections are waived by virtue of providing
22
     information in any PFS or DFS.
23
     11.    Rules Applicable to Plaintiffs’ Authorizations
24
            As set forth above, Authorizations together with copies of such records, to the extent that those
25

26   records or copies thereof are in a Plaintiff’s possession, custody, or control, shall be provided with the

27   PFS at the time that the Plaintiff is required to submit a PFS pursuant to this Order.

28


      FACT SHEET IMPLEMENTATION ORDER                      6                      CASE NO. 19-MD-02913-WHO
 1          In addition to the addressed Authorizations, Plaintiff’s counsel shall also maintain in their file
 2   unaddressed, executed Authorizations. Plaintiff’s counsel shall provide executed Authorizations to
 3
     counsel for the MDL Defendants (or communicate an objection to said request for authorizations) within
 4
     14 days of a request for such Authorizations.
 5
            Should Plaintiffs provide Authorizations that are undated, this shall not constitute a deficiency or
 6

 7   be deemed to be a substantially non-complete PFS. Defendants (or the applicable records vendor, Medical

 8   Research Consultants, Inc. (“MRC”)) have permission to date (and where applicable, re-date) undated

 9   Authorizations before sending them to records custodians.
10
            If an agency, company, firm, institution, provider, or records custodian to whom any Authorization
11
     is presented refuses to provide records in response to that Authorization, the MDL Defendants (or the
12
     applicable records vendor, MRC) shall notify a Plaintiff’s individual representative counsel and a
13
     designated individual from MDL Liaison Counsel. Upon notification, counsel shall work together in good
14

15   faith to resolve the records issue.

16          In the event a records custodian requires a proprietary authorization or other particular form, the
17   MDL Defendants (or the applicable records vendor, MRC) will provide it to Plaintiff’s individual
18
     representative counsel who shall thereafter execute and return the proprietary authorization or other
19
     particular form within 14 days.
20
            The MDL Defendants or their designees (including the applicable records vendor, MRC) shall
21

22   have the right to contact agencies, companies, firms, institutions, or providers to follow up on record

23   copying or production.

24          Counsel for each Plaintiff will have the right to obtain copies of all documents Defendants receive
25   pursuant Authorizations provided by that Plaintiff. The Parties will meet and confer regarding the process
26
     and terms of Defendants (and/or the applicable records vendor, MRC) providing copies of documents
27
     obtained.
28


      FACT SHEET IMPLEMENTATION ORDER                     7                     CASE NO. 19-MD-02913-WHO
 1   12.    Failure to Serve PFS
 2          A.      Notice by Defendants of Overdue Discovery
 3          Any Plaintiff who fails to comply with his or her PFS obligations under this Order may be subject
 4
     to having his or her claims dismissed. If a Plaintiff has not submitted a completed PFS within 30 days
 5
     following the due date set forth herein, the MDL Defendants may send a Notice of Overdue Discovery
 6
     via MDL Centrality.
 7
            B.      Motion to Dismiss Without Prejudice
 8

 9          If a Plaintiff fails to submit a completed PFS within 30 days after receipt of the Notice of Overdue

10   Discovery, any Defendant may move the Court for an Order dismissing the Plaintiff’s Complaint Without

11   Prejudice. A Plaintiff subject to such motion shall have 14 days from the date of the Defendant’s motion
12
     to file a response either (a) certifying that the Plaintiff has submitted a completed PFS or (b) opposing the
13
     Defendant’s motion for other reasons. If a Plaintiff certifies that he or she has submitted a completed PFS,
14
     the Plaintiff’s claims shall not be dismissed (unless the Court finds that the certification is false or
15
     incorrect).
16

17   13.    Motion to Convert Order of Dismissal without Prejudice to Order of Dismissal with
            Prejudice
18
            If the Court dismisses a Complaint without prejudice under the previous paragraph, the Defendant
19
     may move the court no earlier than 30 days after the Court’s entry of the Order of Dismissal Without
20
     Prejudice to convert the Order to an Order of Dismissal With Prejudice. If the Plaintiff serves Defendant’s
21

22   counsel or their designee(s) with a completed PFS prior to the filing of Defendant’s motion to convert a

23   dismissal without prejudice to a dismissal with prejudice, the parties shall submit a stipulated motion to

24   vacate the dismissal without prejudice Order.
25

26
27

28


      FACT SHEET IMPLEMENTATION ORDER                       8                     CASE NO. 19-MD-02913-WHO
 1         IT IS SO ORDERED.
 2
                                       ______________________________________
 3                                     HONORABLE JUDGE WILLIAM H. ORRICK
                                       UNITED STATES DISTRICT JUDGE
 4
     Dated: March 27, 2020
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28


     FACT SHEET IMPLEMENTATION ORDER   9               CASE NO. 19-MD-02913-WHO
                                           EXHIBIT 1



                      UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF CALIFORNIA
_________________________________________
                                          )
IN RE JUUL LABS, INC., MARKETING,         ) MDL No. 2913
SALES PRACTICES, AND                      ) Case No. 19-md-02913-WHO
PRODUCTS LIABILITY LITIGATION             ) JUDGE WILLIAM H. ORRICK
__________________________________________)

This Document Relates to:

       Plaintiff: [_____________]
       Individual Case Docket No.: [___________]


                     PLAINTIFF FACT SHEET - PERSONAL INJURY

        Please provide the following information for each individual who has filed a complaint or
on whose behalf a complaint has been filed in the In Re Juul Labs, Inc., Marketing, Sales Practices,
and Products Liability Litigation, MDL No. 13-2913. In completing this Plaintiff Fact Sheet, you
are under oath and must provide information that is true and correct to the best of your knowledge,
information and belief. Please do not leave any questions unanswered or blank. If you are filling
out this Fact Sheet in hard copy, use additional sheets as needed to fully respond.

      You may and should consult with your attorney if you have any questions regarding the
completion of this form.

       This Plaintiff Fact Sheet constitutes discovery responses subject to the Federal Rules of
Civil Procedure. Information provided will only be used for purposes related to this litigation
and may be disclosed only as permitted by the Protective Order.

I.     CASE INFORMATION

       1.      Case name:

       2.      Case number:

       3.      Name of the court in which the complaint was initially filed:



       4.      Filing date of the complaint:

       5.      Named plaintiff(s) in the complaint:
      6.     Name, firm, and e-mail address of principal attorney(s) representing you:

             Name:
             Firm:
             Email address:


II.   REPRESENTATIVE CAPACITY

      If you are completing this questionnaire in a representative capacity (meaning on behalf
      of a minor, a decedent or a person who lacks capacity to complete it on their own),
      respond to the questions below on behalf of the person who used JUUL products. If you
      are completing this Fact Sheet for someone else, assume that “you” means the person
      who used JUUL products.

      7.     If you are completing this Fact Sheet on behalf of someone else (for example, a
             deceased person, an incapacitated person, or a minor), complete the following:

              a. Name of individual completing this Fact Sheet



              b. Your current address



              c. What is your relationship to the person upon whose behalf you have
                 completed this Fact Sheet? (for example, parent, guardian, Estate
                 Administrator)


              d. If a court appointed you to act on behalf of a minor, an incapacitated person,
                 or on behalf of the estate of a deceased person, state the court and date of
                 appointment.


              e. If you represent a decedent’s estate, state the date and place of decedent’s
                 death.




 THIS INFORMATION IS PROVIDED PURSUANT TO THE PROTECTIVE ORDER
ENTERED IN THIS LITIGATION AND SHALL BE MAINTAINED AS CONFIDENTIAL
                 CONSISTENT WITH THAT ORDER
                                 2
                     f. Are you filling out this form on behalf of an individual who is deceased and
                        on whom an autopsy was performed? _____ Yes _____ No

                        If yes, state the following from the autopsy report of the individual: (NOTE:
                        In lieu of the following, you may attach a copy of the autopsy report.)

                        Date of autopsy:

                        Name of physician who performed autopsy:

                     g. If you represent a decedent’s estate, do you contend that use of JUUL
                        Products1 caused or contributed to the decedent’s death?

                        Yes _____ No _____ Unsure at this time/Investigation ongoing_____

                        If yes, identify the decedent’s surviving spouse, parents, and children and
                        provide their addresses (or the addresses of their attorneys, if applicable) and
                        the age of any surviving children.
                        ____________________________________________________________
                        ____________________________________________________________
                        ____________________________________________________________
                        ____________________________________________________________

III.       PERSONAL INFORMATION

           8.       Legal Name:

                    Other Names by which you have been known (maiden name, prior marriages or
                    otherwise, if any):


           9.       Gender Identity: ___________

           10.      Social Security Number: _____________

           11.      Date and Place of Birth (City, State, Country):




1
       “JUUL Products” is defined to include all of JUUL’s products, including its vaping device and JUULpods.

 THIS INFORMATION IS PROVIDED PURSUANT TO THE PROTECTIVE ORDER
ENTERED IN THIS LITIGATION AND SHALL BE MAINTAINED AS CONFIDENTIAL
                 CONSISTENT WITH THAT ORDER
                                 3
       12.    List your current and previous addresses for the past five (5) years and
              the periods you resided at each location including addresses while at college:

               Address (es)                                              Date




       13.    If married or in a domestic partnership/civil union, provide the following
              information:

              Name of spouse/partner:

       14.    Provide the following information about your education from the 7th grade onward:

School(s):

   Name of School         City and State          Dates of         Grade(s)        Diploma
                                                 attendance       completed      Obtained (Y/N)




Post-Secondary Schools (i.e., College, Trade School, Training Programs, etc.):

    Name of School            City and State         Dates of        Degree        Major or
                                                    attendance      Awarded,     Primary Field
                                                                     If any




 THIS INFORMATION IS PROVIDED PURSUANT TO THE PROTECTIVE ORDER
ENTERED IN THIS LITIGATION AND SHALL BE MAINTAINED AS CONFIDENTIAL
                 CONSISTENT WITH THAT ORDER
                                 4
IV.   EMPLOYMENT HISTORY

      15.      Complete the chart below detailing your employment history for the past five (5)
               years.

                                                    Approximate
                         City and State               Dates of
      Name of                                                                Occupation or
                          Where You                 Employment
      Employer                                                                 Job Title
                            Worked                 (Month/Year to
                                                    Month/Year)




V.    JUUL USE

      16.      Have you used JUUL Products?
               Yes       No _____

            a. If yes, identify whether you used the following JUUL Products (check all that
               apply).
                         JUUL Device

                         JUULpods

      17.      Do you currently use JUUL Products?
               Yes       No _____

      18.      Identify each flavor(s) of JUUL pods and the strength of JUUL pods you have used.
      Flavor                                         Strength




 THIS INFORMATION IS PROVIDED PURSUANT TO THE PROTECTIVE ORDER
ENTERED IN THIS LITIGATION AND SHALL BE MAINTAINED AS CONFIDENTIAL
                 CONSISTENT WITH THAT ORDER
                                 5
      19.     With respect to the period(s) of your JUUL use, please provide (i) the approximate
              JUUL start date or re-start date (ii) the State where you started or re-started JUUL;
              (iii) the approximate date you stopped using JUUL for more than a week, if
              applicable; and (iv) frequency of using JUUL during each time period, including
              the approximate number of JUULpods used on average per day or per week.


 Approximate Start        State Where Started or   Approximate Date You     Frequency of
Date or Re-Start Date           Re-Started          Stopped Using JUUL    JUULpods used on
                                                      (If you stopped)  average (either per day
                                                                             or per week)




      20.     Do you have receipts, proof of purchase, and/or email confirmation for any of the
              JUUL Products you have used?

              Yes _____ No _____

      To the extent you have receipts, proof of purchase, and/or email confirmation for
      these products, provide copies of those receipts and other supporting documents.

      21.     Have you ever personally purchased JUUL Products directly from JUUL Labs, Inc.
              online (i.e., from juul.com or juulvapor.com, as opposed to another retailer)?

              Yes____ No ____ I do not recall ____

              If yes, provide the following:

                        a. Full name associated with the online JUUL account:


                        b. E-mail address (es) associated with the online JUUL account:


                        c. Physical address (es) associated with the online JUUL account:
                               _________________________________________________




 THIS INFORMATION IS PROVIDED PURSUANT TO THE PROTECTIVE ORDER
ENTERED IN THIS LITIGATION AND SHALL BE MAINTAINED AS CONFIDENTIAL
                 CONSISTENT WITH THAT ORDER
                                 6
    22.   Did you purchase JUUL products from third-party websites (i.e., websites other
          than juul.com or juulvapor.com)?

                  Yes______ No _____ I do not recall ____

          a. If yes, identify all third-party websites where you purchased JUUL products and
          the approximate dates of purchase:

           Name                       Website Address          Approximate Dates of Purchase




    23.   Did you purchase JUUL products from retail stores (i.e., traditional, brick-and-
          mortar locations such as convenience stores or vaping stores)?

                  Yes______ No _____ I do not recall ____

          a. If yes, identify all retail stores

           Name                       Physical Address         Approximate Dates of Purchase




    24.   Have you ever used JUUL Products that you did not personally purchase yourself?

                  Yes _____ No              I do not recall _____

          a. If yes, how did you obtain the JUUL Products that you did not personally
             purchase? (Please select as many as are applicable).




              If other, please explain:

 THIS INFORMATION IS PROVIDED PURSUANT TO THE PROTECTIVE ORDER
ENTERED IN THIS LITIGATION AND SHALL BE MAINTAINED AS CONFIDENTIAL
                 CONSISTENT WITH THAT ORDER
                                 7
VI.      USE OF OTHER NICOTINE-CONTAINING PRODUCTS (NICOTINE
         PRODUCTS INCLUDE OTHER VAPING DEVICES AND E-CIGARETTES
         WITH NICOTINE, COMBUSTIBLE CIGARETTES, CIGARS, CHEWING
         TOBACCO, SNUFF, DIP, ETC.)


         A.     Before JUUL Use:

         25.    Did you use any nicotine-containing products before the first time you used JUUL?

                Yes______ No _______

                a. If yes, then limiting your answer to the time-period before your use of JUUL:
                   (a) list each nicotine-containing product by brand name that you used; (b) the
                   approximate time-period of use; and (c) frequency of use.

      Type and Brand of Nicotine-       Approximate Time Period of        Frequency of Use of Other
         Containing Product                    Product Use                   Nicotine-Containing
                                                                                   Product




         B.     Use of Other Nicotine-Containing Products Overlapping with JUUL Use:

         26.    Did you use any other nicotine-containing products at any point during the same
                time-period that you have used JUUL?

                Yes _____ No _____ Not applicable ____

                    a. If yes, then with respect to the time period that you used other nicotine-
                       containing products that overlap with your use of JUUL (a) list each
                       nicotine-containing product by brand name that you used; (b) the time-
                       period of use that overlaps with your JUUL use; and (c) describe your
                       frequency of use.




 THIS INFORMATION IS PROVIDED PURSUANT TO THE PROTECTIVE ORDER
ENTERED IN THIS LITIGATION AND SHALL BE MAINTAINED AS CONFIDENTIAL
                 CONSISTENT WITH THAT ORDER
                                 8
   Type and Brand of Nicotine-        Approximate Time Period of         Frequency of Use of Other
      Containing Product             Product Use Overlapping with           Nicotine-Containing
                                              JUUL Use                            Product




       C.    Use of Other Nicotine-Containing Products After Using JUUL:

       27.   Did you use any other nicotine-containing products after you stopped using JUUL?

              Yes______ No _______N/A due to still using JUUL: ________________

                 a. If yes, then after you stopped using JUUL (a) identify each nicotine-
                    containing product by brand name; (b) the approximate date-range of use
                    that overlaps with your JUUL use; and (c) describe your frequency of use.

   Type and Brand of Nicotine-        Approximate Time Period of         Frequency of Use of Other
      Containing Product                     Product Use                    Nicotine-Containing
                                                                                  Product




VII.   ADVERTISING

       28.   Did you ever see an advertisement for JUUL before or during the timeframe you
             were using JUUL Products?

                    Yes_____ No _____

                 a. If yes, identify the type of advertising you saw (internet, brochure, TV,
                    billboards, social media, store signs or displays, magazine, etc.).

             _______________________________________________________________
             _______________________________________________________________
             _______________________________________________________________

 THIS INFORMATION IS PROVIDED PURSUANT TO THE PROTECTIVE ORDER
ENTERED IN THIS LITIGATION AND SHALL BE MAINTAINED AS CONFIDENTIAL
                 CONSISTENT WITH THAT ORDER
                                 9
VIII. OTHER SUBSTANCE HISTORY.

     29.   Alcohol Consumption

              a. Do you consume alcohol?

                 Yes_____ No _____

              b. If yes, on average, how much alcohol do you drink?

                 _____ 1-5 drinks per week

                 _____ 6-10 drinks per week

                 _____ 10 or more drinks per week

                 _____ Other. Explain: ___________________________________

     30.   Cannabis, THC, or Marijuana

              a. Have you used cannabis/marijuana/THC?

                 Yes_____ No _____

              b. If you have used cannabis/marijuana/THC, did you use it before you
                 started using JUUL?

                 Yes_____ No _____

                   I.  If yes, please describe how often:
                 _________________________________________________________

              c. If you have used cannabis/marijuana/THC, did you use it during your
                 period of JUUL usage?

                 Yes_____ No _____

                    I.   If yes, please describe how often:

                 _________________________________________________________

              d. Please identify the device(s) and/or method(s) for your use or ingestion of
                 cannabis, marijuana, or THC.

                 _________________________________________________________



 THIS INFORMATION IS PROVIDED PURSUANT TO THE PROTECTIVE ORDER
ENTERED IN THIS LITIGATION AND SHALL BE MAINTAINED AS CONFIDENTIAL
                 CONSISTENT WITH THAT ORDER
                                 10
             e. Have you ever vaped cannabis/marijuana/THC with a JUUL Device?

                Yes_____ No _____

             f. Have you ever used a vape device other than a JUUL device to vape
                cannabis/marijuana/THC?

                Yes_____ No _____

    31.   Other Substances

             a. Have you used any other recreational drugs?

                Yes_____ No _____

             b. If yes, have you ever used a recreational drug two or more times?

                Yes_____ No _____

             c. If yes, please identify: i) the name of each drug you used two or more
                times, ii) the period of drug usage in relation to your JUUL usage (check
                all that apply), and iii) how frequently you use(d) the drug.

                    i) Name of Drug: ________________

                    ii) Period of drug usage in relation to JUUL usage (check all that
                         apply):    Before [     During [ ] After [ ]
                                    ]
                    iii) Frequency of drug usage:

                        If you selected “other”, please explain: ________________


                    i) Name of Drug: ________________

                    ii) Period of drug usage in relation to JUUL usage (check all that
                         apply):    Before [     During [ ] After [ ]
                                    ]
                    iii) Frequency of drug usage:

                        If you selected “other”, please explain: ________________




 THIS INFORMATION IS PROVIDED PURSUANT TO THE PROTECTIVE ORDER
ENTERED IN THIS LITIGATION AND SHALL BE MAINTAINED AS CONFIDENTIAL
                 CONSISTENT WITH THAT ORDER
                                 11
                           i) Name of Drug: ________________

                           ii) Period of drug usage in relation to JUUL usage (check all that
                                apply):    Before [     During [ ] After [ ]
                                           ]
                           iii) Frequency of drug usage:

                              If you selected “other”, please explain: ________________


IX.   MEDICAL BACKGROUND

      32.    Current Height: ______________________

      33.    Current Weight: ______________________

      34.    During the seven (7) year period before you began using JUUL through the present
             date, identify each of your primary care physicians (such as pediatricians, family
             medicine doctors or internists) who treated you for any condition.

      Dates of Treatment               Name and address of                   Condition
                                       healthcare provider




      35.    During the seven (7) year period before you began using JUUL through the present
             date, identify all hospitalizations and surgeries (including in-patient and outpatient
             surgeries) for any condition.

      Dates of Treatment           Name and address of hospital              Condition




      36.    List all prescription medications that you have taken during the seven (7) year
             period before you started using JUUL through the present date.

                 List all                   Approximate Dates of
                                                                          Pharmacy Used
              Prescriptions                        Use



 THIS INFORMATION IS PROVIDED PURSUANT TO THE PROTECTIVE ORDER
ENTERED IN THIS LITIGATION AND SHALL BE MAINTAINED AS CONFIDENTIAL
                 CONSISTENT WITH THAT ORDER
                                 12
                List all                  Approximate Dates of
                                                                         Pharmacy Used
             Prescriptions                       Use




X.    INJURIES, ILLNESSES AND CONDITIONS

      37.    Have you sought medical treatment for any injury(ies), illness(es), or condition(s)
             you claim were caused in whole or in part by JUUL products?

                     Yes_____ No _____

      38.    Identify injury (ies), illness (es), or condition(s) you claim were caused in whole or
             in part by JUUL Products:

                                                Check all that    Approximate
                                                                                   Is it ongoing?
        Injury, Illness, or Condition              apply          date of onset
                                                                                       [Y / N]
 a. Addiction
 b. Nicotine Poisoning
 c. Behavioral Issues/Mental Health:
    • Anger/outbursts
    • Mood swings
    • Irritability
    • Suicidal thoughts
    • Suicidal attempts
    • Death by suicide
    • Other (specify): ________________
 d. Cognitive Issues:
    • Attention Deficit Disorder
    • Learning impairments
    • Lack of concentration
    • Trouble sleeping
    • Other (specify) _____________
 e. Cardiovascular:
    • Heart attack
    • Other cardiovascular diagnosis
       (specify):
       ___________________
 THIS INFORMATION IS PROVIDED PURSUANT TO THE PROTECTIVE ORDER
ENTERED IN THIS LITIGATION AND SHALL BE MAINTAINED AS CONFIDENTIAL
                 CONSISTENT WITH THAT ORDER
                                 13
                                                 Check all that   Approximate
                                                                                   Is it ongoing?
         Injury, Illness, or Condition              apply         date of onset
                                                                                       [Y / N]
f. Death
g. Neurologic
   • Seizures
   • Stroke
h. Respiratory/Lung:
   • Acute eosinophilic
      pneumonia/pulmonary eosinophilia
   • Acute interstitial pneumonitis or
      Acute pneumonia
   • Acute respiratory distress syndrome
      (ARDS)
   • Asthma
   • Bronchitis
   • Chronic lung problems
   • Chronic obstructive pulmonary
      disease ( COPD )
   • E-cigarette, or vaping, product use
      associated lung injury (EVALI)
   • Emphysema
   • Lipoid pneumonia
   • Lung transplant
   • Other specified interstitial
      pulmonary disease
   • Pneumonia (any type) (specify):
      _________________________
   •  Popcorn lung/bronchiolitis
      obliterans
i. Other personal injuries (specify):
   ________________________________

       If you checked any of the injuries, illnesses, or conditions listed under 38(c) - Behavioral
       Issues/Mental Health, you must complete Authorization A1 - Mental Health, and
       answer the following question. If you did not check any of these, you do not need to
       complete Authorization A1 or answer the following question.




 THIS INFORMATION IS PROVIDED PURSUANT TO THE PROTECTIVE ORDER
ENTERED IN THIS LITIGATION AND SHALL BE MAINTAINED AS CONFIDENTIAL
                 CONSISTENT WITH THAT ORDER
                                 14
      39.      If you received treatment for any of the injuries, illnesses, or conditions identified
               in any of the conditions listed under 38(c) - Behavior Issues/Mental Health, please
               provide the following information:

      Name Provider/Facility/             Address of                Approximate Dates of
           Counselor                   Provider/Facility/               Treatment
                                          Counselor




      40.      As to all other injuries, illnesses, and/or conditions you checked in the chart in
               response to Question No. 38 above; please separately provide the information
               requested in the Table below:


   Injury,        Did you      Date range of    Name and address of          Narrative / general
 Illness, or      receive       treatment       medical provider (i.e.     description of treatment
 Condition      treatment?                      treating physician(s)
                  Yes / No                        and/or healthcare
                                                    facility(ies))
                                               Physician Name:

                                               Facility:

                                               Street:

                                               City:

                                               State:       Zip:

                                               Physician Name:

                                               Facility:

                                               Street:

                                               City:


 THIS INFORMATION IS PROVIDED PURSUANT TO THE PROTECTIVE ORDER
ENTERED IN THIS LITIGATION AND SHALL BE MAINTAINED AS CONFIDENTIAL
                 CONSISTENT WITH THAT ORDER
                                 15
   Injury,        Did you    Date range of    Name and address of         Narrative / general
 Illness, or      receive     treatment       medical provider (i.e.    description of treatment
 Condition      treatment?                    treating physician(s)
                  Yes / No                      and/or healthcare
                                                  facility(ies))
                                             State:      Zip:

                                             Physician Name:

                                             Facility:

                                             Street:

                                             City:

                                             State:      Zip:

                                             Physician Name:

                                             Facility:

                                             Street:

                                             City:

                                             State:      Zip:

                                             Physician Name:

                                             Facility:

                                             Street:

                                             City:

                                             State:      Zip:



      41.      Have you or anyone acting on your behalf had any discussions with any doctor or
               other healthcare provider about whether JUUL Products caused or contributed to
               any injuries, illnesses, or conditions?

                      Yes_____ No _____

                  a. If yes, provide, the doctor’s or healthcare provider’s name and address, the
                     approximate date of that discussion.
                  ___________________________________________________________

 THIS INFORMATION IS PROVIDED PURSUANT TO THE PROTECTIVE ORDER
ENTERED IN THIS LITIGATION AND SHALL BE MAINTAINED AS CONFIDENTIAL
                 CONSISTENT WITH THAT ORDER
                                 16
                 ____________________________________________________________
                 ____________________________________________________________
       42.   If applicable, list the names of all insurers or government health programs who have
             been billed for or paid medical expenses related to any injury, illness, or condition
             that you claim was caused in whole or in part by JUUL Products for which you
             seek recovery in this lawsuit.
             _______________________________________________________________
             _______________________________________________________________
             _______________________________________________________________

       43.   Are you claiming lost wages?

                    Yes_____ No _____

             a. If yes, provide the approximate amount of lost wages you are claiming.
                ___________________________________________________________


XI.    FACT WITNESSES

       44.   Please identify all healthcare providers other than those already identified in this
             Fact Sheet who possess information concerning your JUUL use and/or your
             illness(es)/injury(ies) that you or your medical providers assert resulted from or
             were exacerbated by your JUUL use.

                    Name                      Address                   Relationship to You




XII.   PRIOR CLAIMS, LEGAL MATTERS, AND MEDICAL COVERAGE

       45.   Have you ever filed a workers’ compensation claim?

             Yes ____No ____

       46.   Have you ever filed a claim for Social Security Disability Insurance benefits
             (“SSDI”)?

             Yes ____No ____

       47.   Have you ever filed any other lawsuit?


 THIS INFORMATION IS PROVIDED PURSUANT TO THE PROTECTIVE ORDER
ENTERED IN THIS LITIGATION AND SHALL BE MAINTAINED AS CONFIDENTIAL
                 CONSISTENT WITH THAT ORDER
                                 17
           Yes ____No ____

               a. If yes, please describe the nature of the lawsuit:

           __________________________________________________________
           __________________________________________________________
           __________________________________________________________


XIII. DOCUMENTS AND AUTHORIZATIONS

    Plaintiff agrees to produce copies of signed and dated authorizations to the extent
    applicable within thirty (30) days of the date of service of this Plaintiff Fact Sheet for the
    releases listed below. Plaintiff agrees that any document request for records to be
    produced by plaintiff will not preclude defendant from also collecting such records
    directly from the source pursuant to the signed authorizations.

    Attach the following documents to this Fact Sheet, making certain that all releases are
    signed and dated within 30 days of submission:

    1.     Medical records release (Ex. A)—leave the “To” field blank.

    2.     If you checked any of the injuries, illnesses, or conditions listed under question
           38(c) - Behavioral Issues/Mental Health, execute the Medical, including Mental
           Health, records release (Ex. A1)—leave the “To” field blank.

    3.     If you are claiming lost wages, execute the IRS Forms (Ex. B) and Employment
           release (Ex. C).

    4.     Execute the disability release (Ex. D) if you answered “yes” to question 46.

    5.     Insurance release (Ex. E).

    6.     Federal disclosure (Ex. F).

    7.     If you contend you used JUUL Products while you were in school and it damaged
           your school performance or grades, please execute the Education release (Ex. G).

    8.     If applicable, decedent’s death certificate and autopsy report.

    9.     If applicable, to the extent you have receipts, or proof of purchase for any JUUL
           products, please produce copies of those receipts and other supporting documents
           evidencing the purchase(s).




 THIS INFORMATION IS PROVIDED PURSUANT TO THE PROTECTIVE ORDER
ENTERED IN THIS LITIGATION AND SHALL BE MAINTAINED AS CONFIDENTIAL
                 CONSISTENT WITH THAT ORDER
                                 18
                                        DECLARATION

       I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that all of the information
provided in this Plaintiff Fact Sheet is true and correct, and that I have supplied all the documents
requested in this Plaintiff Fact Sheet, to the extent that such documents are in my possession,
custody, or control, and that I have supplied the authorizations attached to this declaration. I
understand that I am under an obligation to supplement these responses.

 _____________________________________             _____________________________________
 Signature                                         Date

 _____________________________________
 Name (Printed)




 THIS INFORMATION IS PROVIDED PURSUANT TO THE PROTECTIVE ORDER
ENTERED IN THIS LITIGATION AND SHALL BE MAINTAINED AS CONFIDENTIAL
                 CONSISTENT WITH THAT ORDER
                                 19
Exhibit A
(Healthcare Authorization)
                          AUTHORIZED IN CONNECTION WITH

 IN RE: JUUL LABS, INC., MARKETING, SALES PRACTICES, AND PRODUCTS LIABILITY
                                    LITIGATION
                            Northern District of California
                              No. 19-md-02913-WHO

      LIMITED AUTHORIZATION TO DISCLOSE HEALTH INFORMATION
 (Pursuant to the Health Insurance Portability and Accountability Act “HIPAA” of 4/14/03)

TO: _____________________________________________________
Patient’s Name: ___________________________________________
Former/Alias/Maiden Name of Patient: _________________________
Patient’s Date of Birth: ______________________________________
Patient’s Social Security Number: _____________________________

I _____________________________________________, hereby authorize you to release and
furnish to _________________________and/or their duly assigned agents, including
________________ copies of the following information. The records requested are for the time
period of ten (10) years prior to the date on which this authorization is signed and may include,
but are not limited to:

    •   All medical records, including inpatient, outpatient, and emergency room treatment,
        physician’s records, surgeon’s records, physical information, operating room records,
        discharge summaries, progress notes, patient intake forms, nurses’ notes, therapists’ notes,
        social worker’s records, all clinical charts, reports, documents, correspondence, test
        results, statements, questionnaires/histories, office and doctors’ handwritten notes, and
        records received by other physicians.
    •   All autopsy, laboratory, histology, cytology, pathology, immunohistochemistry radiology,
        nuclear medicine, radiation therapy, CT Scan, MRI, echocardiogram and cardiac
        catheterization reports.
    •   Copies of x-rays, mammograms, myelograms, CT scans, MRI films, photographs, bone
        scans, and any other radiological, nuclear medicine or radiation therapy films, cardiac
        catheterization videos/CDs/films/reels, and echocardiogram videos.
    •   All pharmacy/prescription records including NDC numbers and drug information
        handouts/monographs.
    •   All billing records, including all statements of account, itemized bills, invoices, and
        insurance records, relating to any examination, diagnosis, treatment, periods of
        hospitalization, or stays of confinement.

    •   Notwithstanding the broad scope of the above disclosure requests, the undersigned
        does not authorize the disclosure of notes or records pertaining to psychiatric,
        psychological, or mental health treatment or diagnosis as such terms are defined by
        HIPPA, 45 CFR§164.501.
1. To my medical provider: this authorization is being forwarded by, or on behalf of,
attorneys for the defendants for the purpose of civil litigation. You are not authorized to
discuss any aspect of the above named person’s medical history, care, treatment, diagnosis,
prognosis, information revealed by or in the medical records, or any other matter bearing
on his or her medical or physical condition, unless you receive an additional authorization
permitting such discussion. Subject to all applicable legal objections, this restriction does not
apply to discussing my medical history, care, treatment, diagnosis, prognosis, information
revealed by or in the medical records, or any other matter bearing on my medical or physical
condition at a deposition or trial.

2. I expressly request that all covered entities under HIPAA identified above disclose full and
complete protected medical information. I understand that the information in my health record
may include information relating to sexually transmitted disease, acquired immunodeficiency
syndrome (AIDS), or human immunodeficiency virus (HIV).

3. I understand that I have the right to revoke this authorization at any time. I understand that if I
revoke this authorization I must do so in writing to                   . I understand the revocation
will not apply to information that has already been released in response to this authorization. I
understand the revocation will not apply to my insurance company when the law provides my
insurer with the right to contest a claim under my policy. Unless otherwise revoked, this
authorization will expire three years after the date of signature of the undersigned below.

4. I understand that authorizing the disclosure of this health information is voluntary. I can refuse
to sign this authorization. I need not sign his form in order to assure treatment. I understand I may
inspect or copy the information to be used or disclosed as provided in CFR 164.524. I understand
that any disclosure of information carries with it the potential for an unauthorized re-disclosure
and the information may not be protected by federal confidentiality rules. If I have questions about
disclosure of my health information, I can contact the releaser indicate above.

5. A notarized signature is not required. CFR 164.508. A copy of this authorization may be used
in place of an original.

6. I have read this Authorization and understand it will permit the entity identified above to
disclose protected health information to ___________________________.

 _____________________________________              _____________________________________
 Signature of Patient or Personal                   Date
 Representative

 _____________________________________
 Printed Name of Patient or Personal
 Representative


 If Personal Representative, Description of Authority
        Exhibit A1
(Healthcare Authorization including Mental Health)
                         AUTHORIZED IN CONNECTION WITH

IN RE: JUUL LABS, INC., MARKETING, SALES PRACTICES, AND PRODUCTS LIABILITY
                                   LITIGATION
                           Northern District of California
                             No. 19-md-02913-WHO

     AUTHORIZATION TO DISCLOSE PSYCHIATRIC, PSYCHOTHERAPY,
       AND MENTAL HEALTH RECORDS AND NOTES INFORMATION
                       PURSUANT TO HIPAA
                                 (45 CFR Parts 160 and 164)

T o : _________________________________________________________________

 Patient:   _________________
 Date of Birth: ____________________
 Social Security Number: _____________________


I, the undersigned, hereby authorize and request the above-named entity to disclose
to the agents or designees the law firm of _______________________, and/or to
__________________________, any and all psychiatric records and psychotherapy notes
records, including those that may contain protected health information (PHI) regarding
_____________________              , whether created before or after the date of signature.
This authorization should also be construed to permit agents or designees of
_____________________ and/or ________________________ to copy, inspect and review
any and all such records. The records requested are for the time period of ten (10) years prior
to the date which this authorization is signed and may include, but are not limited to:
         complete copies of all psychiatric records and psychotherapy notes reports,
         therapist's notes, social worker's records, all medical records, physicians' records,
         surgeons' records, pathology/cytology reports, laboratory reports, discharge
         summaries, progress notes, consultations, prescriptions, records of drug abuse and
         alcohol abuse, physicals and histories, nurses' notes, correspondence, insurance
         records, consent for treatment, statements of account, itemized bills, invoices, or
         any other papers concerning any treatment, examination, periods or stays of
         hospitalization, confinement, diagnosis or other information pertaining to and
         concerning the physical or mental condition of this patient, or documents
         containing information regarding amendment of protected health information
         (PHI) in the medical records. I expressly request that all covered entities under
         HIPAA identified above disclose full and complete protected medical
         information.
Unless revoked in writing, this authorization shall expire one year after it is signed. The
individual signing this authorization will be provided with a copy. The purpose of this
authorization is for civil litigation. A copy of this authorization may be used in place of and
with the same force and effect as the original.
XIV. NOTICE
      • The individual signing this authorization has the right to revoke this
        authorization at any time, provided the revocation is in writing to
        _____________________; _________________________________
        ________________________________________________________ except
        to the extent that the entity has already relied upon this Authorization to
        disclose protected health information (PHI).
      • The individual signing this authorization understands that the covered
        entity to whom this authorization is directed may not condition treatment,
        payment, enrollment or eligibility benefits on whether or not the
        individual signs the authorization.
      • The individual signing this authorization understands that protected
        health information (PHI) disclosed pursuant to this authorization may be
        subject to redisclosure by the recipients and that, in such case, the
        disclosed PHI no longer will be protected by federal privacy regulations.
      • The individual signing this authorization expressly authorizes the above-
        named entity to disclose psychiatric records and psychotherapy notes and
        information            to        _______________________            and/or
        _________________________, and authorizes re-disclosure of said
        records and information to consultants, experts, agents, and/or other
        counsel in this litigation.
      • The individual signing this authorization understands information
        authorized for release may include records that may indicate the presence
        of a communicable disease.

I have read this Authorization and understand that it will permit the entity identified above
to disclose my PHI, including psychiatric records and psychotherapy notes records and
information, to ___________________, and/or to ________________. I further understand
that records pertaining to psychiatric records and psychotherapy notes information may be
specifically protected by federal and/or state regulations; by signing this authorization I am
allowing the disclosure of any psychiatric records and psychotherapy notes information held
by the entity identified above.


                                                            ______________________________
Name of Patient                                               Signature of Patient or
                                                              Patient’s Representative

                                                            ______________________________
Former Alias/Maiden name of Patient                           Date

                                                            ______________________________
Date of Birth of Patient                                      Name of Representative

                                                              Description of Authority:
                                                            ______________________________
Address of Patient

_______________________________________
 Social Security Number of Patient
      Exhibit B
(IRS Forms - see attached)
[Placeholder for IRS Forms]
       Exhibit C
(Employment Authorizations)
                          AUTHORIZED IN CONNECTION WITH

 IN RE: JUUL LABS, INC., MARKETING, SALES PRACTICES, AND PRODUCTS LIABILITY
                                    LITIGATION
                            Northern District of California
                              No. 3:16-md-02741-VC

   HIPAA COMPLIANT AUTHORIZATION FORM PURSUANT TO 45 CFR 164.508
                   EMPLOYMENT AUTHORIZATION

TO:



      Name of Employer

______________________________________________
    Address, City, State, and Zip Code

Re:

        Name

        Date of Birth:

        Social Security Number:

        Address:

I authorize the disclosure of my employment records including any medical information protected
by HIPAA, 45 CFR 164.508, for the purpose of review and evaluation in connection with a legal
claim. I expressly request that all entities identified above disclose full and complete records for
the time period of ten (10) years prior to the date on which this authorization is signed and may
include, but are not limited to:

copies of all applications for employment; resumes; records of all positions held; job descriptions
of positions held; wage and income statements and for compensation records; wage increases and
decreases; performance evaluations, reviews and reports; transfers, statements and comments of
fellow employees; all documents relating to discipline including warnings, reprimands,
suspensions, terminations, and all other forms of discipline; attendance records; IRS Form W-2s,
worker’s compensation files; all medical records, x-rays and test results; any physical examination
records; all documents relating to my absences, illnesses and injuries; any records pertaining to
claims made relating to health, disability or accidents in which I was involved including
correspondence, reports, claim forms, questionnaires, records of payments made to me or on my
behalf; and any other records relating to my employment and in my personnel file.
I authorize you to release the information to:

Name of Record Requestor__________________________________________________

Address: ________________________________________________________________

I intend that this authorization shall be continuing in nature. If information responsive to this
authorization is created, learned or discovered at any time in the future, either by you or another
party, you must produce such information to the Records Requestor at that time.

I acknowledge the right to revoke this authorization by writing to you at the above referenced
address. However, I understand that any actions already taken in reliance on this authorization
cannot be reversed, and my revocation will not affect those actions. I understand that the entity to
which this authorization is directed may not condition treatment, payment, enrollment or eligibility
benefits on whether or not I sign the authorization. Any facsimile, copy or photocopy of the
authorization shall authorize you to release the records herein.


This authorization expires three years after the date of signature of the undersigned below.

 _____________________________________ _____________________________________
 Signature of Patient or Personal Representative Date

 _____________________________________
 Printed Name of Patient or Personal
 Representative


 If Personal Representative, Description of Authority
      Exhibit D
(Disability Authorizations)
                          AUTHORIZED IN CONNECTION WITH

 IN RE: JUUL LABS, INC., MARKETING, SALES PRACTICES, AND PRODUCTS LIABILITY
                                    LITIGATION
                            Northern District of California
                              No. 19-md-02913-WHO

       AUTHORIZATION FOR RELEASE OF DISABILITY CLAIMS RECORDS

To:    _______________________
       Name of Entity

       _______________________
       Address

       _______________________
       City, State, Zip Code

       This will authorize you to furnish copies of any and all records of disability claims of any

sort, for the time period of ten (10) years prior to the date on which this authorization is signed,

including, but not limited to, statements, applications, disclosures, correspondence, notes,

settlements, agreements, contracts or other documents, concerning:

                             _____________________________
                                     Name of Claimant
whose date of birth is ________________________________ and whose social security number

is ______________________.

       You are authorized to release the above records to the following company, which has

agreed to pay reasonable charges made by you to supply copies of such records.

       _______________________
       Name of Company

       Records Requester_______________________
       Representative Capacity (for example, attorney, records requester)

       _______________________
       Street Address

       _______________________
       City, State, Zip Code
This authorization does not authorize you to disclose anything other than documents and records

to anyone.

          This authorization shall be considered as continuing in nature and is to be given full force

and effect to release information of any of the foregoing learned or determined after the date

hereof. It is expressly understood by the undersigned and you are authorized to accept a copy or

photocopy of this authorization with the same validity as through the original had been presented

to you.

 _____________________________________               _____________________________________
 Signature of Claimant or Personal                   Date
 Representative

 _____________________________________
 Printed Name of Claimant or Personal
 Representative

                                                    __
 If Personal Representative, Description of Authority
      Exhibit E
(Education Authorizations)
                           AUTHORIZED IN CONNECTION WITH

 IN RE: JUUL LABS, INC., MARKETING, SALES PRACTICES, AND PRODUCTS LIABILITY
                                    LITIGATION
                            Northern District of California
                              No. 19-md-02913-WHO

           AUTHORIZATION FOR RELEASE OF EDUCATIONAL RECORDS

To:    _______________________
       Name of Entity

       _______________________
       Address

       _______________________
       City, State, Zip Code

       This will authorize you to furnish copies of any and all school records, including, but not

limited to, test results, test scores, report cards, or other school grading material, attendance

records, physicals and other health-related records, including but not limited to any physicians,

nursing or allied health professional reports, records or notes, that may be in your possession

                                _____________________________
                                        Name of Student

whose date of birth is ________________________________ and whose social security number

is ______________________.

       You are authorized to release the above records to the following company, which has

agreed to pay reasonable charges made by you to supply copies of such records.

       _______________________
       Name of Company

       Records Requester_______________________
       Representative Capacity (for example, attorney, records requester)

       _______________________
       Street Address

       _______________________
       City, State, Zip Code
          This authorization does not authorize you to disclose anything other than documents and
records to anyone.
          This authorization shall be considered as continuing in nature and is to be given full force
and effect to release information of any of the foregoing learned or determined after the date
hereof. It is expressly understood by the undersigned and you are authorized to accept a copy or
photocopy of this authorization with the same validity as through the original had been presented
to you.

 _____________________________________               _____________________________________
 Signature of Claimant or Personal                   Date
 Representative

 _____________________________________
 Printed Name of Claimant or Personal
 Representative


 If Personal Representative, Description of Authority
      Exhibit F
(Insurance Authorizations)
                          AUTHORIZED IN CONNECTION WITH

 IN RE: JUUL LABS, INC., MARKETING, SALES PRACTICES, AND PRODUCTS LIABILITY
                                    LITIGATION
                            Northern District of California
                              No. 19-md-02913-WHO

            AUTHORIZATION FOR RELEASE OF INSURANCE RECORDS

To:    _______________________
       Name of Entity

       _______________________
       Address

       _______________________
       City, State, Zip Code

       This will authorize you to furnish copies of all forms regarding insurance claims

applications and benefits and all medical, health, hospital, physicians, nursing or allied health

professional reports, records, notes, invoices, and bills, which may be in your possession, for the

time period of ten (10) years prior to the date on which this authorization is signed concerning:

                             _____________________________
                                     Name of Insured
whose date of birth is ________________________________ and whose social security number

is ______________________.

       You are authorized to release the above records to the following company, which has

agreed to pay reasonable charges made by you to supply copies of such records.

       _______________________
       Name of Company

       Records Requester_______________________
       Representative Capacity (for example, attorney, records requester)

       _______________________
       Street Address

       _______________________
       City, State, Zip Code
          This authorization does not authorize you to disclose anything other than documents and

records to anyone.

          This authorization shall be considered as continuing in nature and is to be given full force

and effect to release information of any of the foregoing learned or determined after the date

hereof. It is expressly understood by the undersigned and you are authorized to accept a copy or

photocopy of this authorization with the same validity as through the original had been presented

to you.

 _____________________________________               _____________________________________
 Signature of Claimant or Personal                   Date
 Representative

 _____________________________________
 Printed Name of Claimant or Personal
 Representative


 If Personal Representative, Description of Authority
   Exhibit G
(Federal Disclosure)
                              Federal Disclosure Requirements
                       (required by 42 U.S.C. § 1395y(b)(7) and (b)(8))

Defendants may be required to report to the federal government certain information to fulfill
Medicare Secondary Payer Act reporting requirements. Complete the following form.

Full Legal Name:

Date of Birth:

Gender:

Social Security Number:

Health Insurance Claim Number (HICN):

Are you eligible to receive Medicare benefits?

Yes

No

If so, on what date did you become eligible to receive Medicare benefits?
PLACEHOLDER FOR FEDERAL
   FORMS 4506-T & 4506
                                          EXHIBIT 2


                      UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF CALIFORNIA
_________________________________________
                                          )
IN RE JUUL LABS, INC., MARKETING,         ) MDL No. 2913
SALES PRACTICES, AND                      ) Case No. 19-md-02913-WHO
PRODUCTS LIABILITY LITIGATION             )  JUDGE WILLIAM H. ORRICK
__________________________________________)

This Document Relates to:

       Plaintiff: [_____________]
       Individual Case Docket No.: [___________]


                               DEFENDANTS’ FACT SHEET

         Defendant JUUL Labs, Inc. (“JLI”) must complete this Defendants’ Fact Sheet (“DFS”)
for the above-named Plaintiff in In Re Juul Labs, Inc., Marketing, Sales Practices, and Products
Liability Litigation, MDL No. 13-2913. Altria Group, Inc. and Philip Morris USA Inc.
(collectively, “the Altria Defendants”) need only complete this DFS for the Plaintiffs for whom
the Altria Defendants have information that is responsive to the requests set forth below. In
completing this Defendants’ Fact Sheet, Defendants are under oath and must provide information
that is true and correct to the best of your knowledge, information and belief.

        This Defendants’ Fact Sheet constitutes discovery responses subject to the Federal Rules
of Civil Procedure. Information provided will only be used for purposes related to this litigation
and may be disclosed only as permitted by the Protective Order in this litigation.


       This DFS pertains to the following case:

       Case caption: _____________________________________________________

       Civil Action No.: __________________________________________________

       Date that this DFS was completed: ____________________________________

                                     INSTRUCTIONS

   “YOU”, “YOUR”, or “DEFENDANTS” refers to entity(ies) named as defendant(s) in the case
   to which responses in this DFS are provided. Please provide the following information for the
   Plaintiff identified in the above-referenced action. In filling out this form, please respond on
   the basis of information and/or documents that are reasonably available to You.

 THIS INFORMATION IS PROVIDED PURSUANT TO THE PROTECTIVE ORDER
ENTERED IN THIS LITIGATION AND SHALL BE MAINTAINED AS CONFIDENTIAL
                    CONSISTENT WITH THAT ORDER
   A. The “PLAINTIFF” who is serving this DFS provides their identifying information below.
      To the extent Plaintiff has a juul.com account, the information provided below is the same
      as that associated with Plaintiff’s juul.com account.

           a. Name(s): ___________________________________________
           b. Email address(es): __________________________________________
           c. Physical address(es): ________________________________________
           d. Date of Birth: ______________________________________________
           e. Has Plaintiff ever made a request to JLI for a replacement product under JLI’s
              Limited Warranty or other program? _____ Yes_____ No
           f. Has Plaintiff ever participated in any program sponsored by JLI?
              _____ Yes_____ No. If yes, please identify the type of program: ____________.

       If Plaintiff has made online purchase(s) from juul.com, Plaintiff also provides the following
       identifying information, if known:

           g. Date(s) of purchase: ________________________________________
           h. Product(s) purchased: _______________________________________
           i. Address(es) where order(s) were shipped:
              _________________________________________________________
           j. Other identifiers: ___________________________________________

        YOU are required to search all transaction records and customer complaint databases with
these identifiers associated with Plaintiff.

REQUESTS FOR INFORMATION:

       1. Is Plaintiff’s name and/or other identifying information defined above associated with
          any juul.com accounts used to purchase JUUL products, including, but not limited to
          monthly subscription services, JLI’s Auto-Ship Program, or other records of purchases
          or sales data for any JUUL product?

                Yes _____     No _____




 THIS INFORMATION IS PROVIDED PURSUANT TO THE PROTECTIVE ORDER
ENTERED IN THIS LITIGATION AND SHALL BE MAINTAINED AS CONFIDENTIAL
                    CONSISTENT WITH THAT ORDER

                                                 2
    2. If YOUR answer is “Yes” to question 1 above, please provide the following
       information in the Chart below:

           (a) Account Name; (b) Order Number; (c) Date(s) of purchase; (d) Type and
           Quantity of products purchased; (e) Address where order was shipped; and
           (f) Shipping Name.

                                                   Type and
                                                                   Address
        Account         Order          Date of    Quantity of                       Shipping
                                                                  where order
         Name          Number         Purchase    Product(s)                         Name
                                                                  was shipped
                                                  purchased




    3. Based on Plaintiff’s name and/or other identifying information defined above, has JLI
       ever been contacted by Plaintiff, whether by phone or through written communication
       for any reason other than purchasing JUUL products as can be determined through a
       diligent search of YOUR customer complaints database? This question excludes
       communications related to this litigation.

       Yes _____ No ___

    4. If YOUR answer is “Yes” to Question No. 3 above, please provide the following
       information in the Chart below:

           (a) the time period, specifically the date(s) of the contact and (b) the source of
           contact.

                    Date of Contact                Source of contact




 THIS INFORMATION IS PROVIDED PURSUANT TO THE PROTECTIVE ORDER
ENTERED IN THIS LITIGATION AND SHALL BE MAINTAINED AS CONFIDENTIAL
                    CONSISTENT WITH THAT ORDER

                                           3
         5. If Plaintiff answered “Yes” to Question No. A(e) above (stating that Plaintiff made a
            request to JLI for a replacement product under JLI’s Limited Warranty or other
            program), please provide the following information as can be determined from
            Plaintiff’s name and/or other identifying information defined above:

         Request                                               If Applicable, Address Where
          Made                 JLI’s Response                     Products Were Shipped




         6. To YOUR knowledge, has Plaintiff ever participated in any program sponsored by
            JLI, including, but not limited to the “Refer-an-Adult-Smoker”, and any other
            Programs?

               Yes _____       No _____

         7. If YOUR answer is “Yes” to Question No. 6 above, please identify the name of the
            Program and the dates Plaintiff participated in such Program:

               Name of JUUL Program: ___________________________________________

               Dates of Plaintiff’s Participation: _____________________________________




                                   DOCUMENT REQUESTS

        Please produce all documents (any materials that fall within the scope of the applicable
rules of civil procedure) that fall into the categories listed below. This request excludes documents
generated in connection with this litigation or other litigation brought by this Plaintiff against
Defendant(s):

           1. All transaction records and customer database records, which includes customer
              complaint records, that relate to or refer to Plaintiff.




 THIS INFORMATION IS PROVIDED PURSUANT TO THE PROTECTIVE ORDER
ENTERED IN THIS LITIGATION AND SHALL BE MAINTAINED AS CONFIDENTIAL
                    CONSISTENT WITH THAT ORDER

                                                 4
                                    CERTIFICATION

      The foregoing answers were prepared with the assistance of a number of individuals,
 including counsel, upon whose advice and information I relied. I declare under penalty of
 perjury subject to 28 U.S.C. 1746 that all of the information provided in this Defendant’s
 Fact Sheet is true and correct to the best of my knowledge.



_____________________              _____________________              __________________
Signature                          Print Name/Title                   Date




 THIS INFORMATION IS PROVIDED PURSUANT TO THE PROTECTIVE ORDER
ENTERED IN THIS LITIGATION AND SHALL BE MAINTAINED AS CONFIDENTIAL
                    CONSISTENT WITH THAT ORDER

                                              5
